DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-16 in application number 16/243,639.  Claims 1-16 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Remarks
	Applicant’s arguments filed 03/14/2022, with respect to the rejection of independent claims 1, 7, and 13 under 35 U.S.C. 103 over BROTSKY in view of DOMINGUEZ, and further in view of PAULSEN has been rendered moot, in so far as the cited combination of references do not disclose sending the normal response code from the issuer's interface processor . . . wherein the depersonalized particular transaction is not sent between the first jurisdiction and the second jurisdiction.  Claims 1, 7, and 13 (emphasis added).  Therefore a new search was required to address this new limitation not disclosed by the prior combination.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 2-5, 7-11, and 13-16, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 20140258125 A1 (hereinafter “GERBER”) in view of U.S. Pre-Grant Publication US 20160217461 A1 (hereinafter “GADDAM”) and further in view of U.S. Pre-Grant Publication US 20070250392 A1 (hereinafter “PAULSEN”)

	Regarding independent claim 1, 7, and 13, GERBER discloses:
1.	A computer-implemented method for improving the function of a computer for depersonalizing transactions being switched between an acquirer located in a first jurisdiction and an issuer located in a second jurisdiction by a switching service during a financial transaction, the computer-implemented method comprising:
[0044] FIG. 2 schematically illustrates one embodiment of a system architecture 200 that supports the authentication service in payment transactions. As with the general system architecture 100 of FIG. 1, architecture 200 is divided into three domains: issuer domain 102, interoperability domain 104, and acquirer domain 106. Issuer domain 102 and acquirer domain 106 of FIG. 2 are analogous to trusted party domain 103 and requestor domain 105 of FIG. 1, respectively.
[0045] Issuer domain 102 includes an enrollment site 108, an issuer account holder system 110, an account holder client device 122, an enrollment server 112, an access control server (ACS) 114, an issuer or requestor identity authentication the issuer domain 102 can include an issuer file of approved account holders 120. An account holder is another term that refers to a presentor since the account holder will hold itself out as having a specific identity. . . . The connection via Payment Gateway Service 124 allows enrollment server 112 to query the issuer's authorization system 127 to determine if an account holder being enrolled has an active card account.
[0082] FIG. 7 illustrates specific messages that are transmitted during a payment transaction using the core account authentication system where a consumer uses a computer that is connected to the Internet according to one embodiment. The messages of FIG. 7 are superimposed over the payment system architecture as shown in FIG. 2. It should be understood that even though the messages and the data fields within each of the messages are given specific names, these names do not affect the performance of the authentication protocol.
1.01	 	sending a personalized particular transaction and an associated transaction identification from an acquirer's authorization host located in the first jurisdiction to a depersonalization service via an independent communications channel which is independent of the switching service;
GERBER at 0049 (disclosing the interoperability domain with “directory server 128,” analogous to that of the depersonalization service) (“Interoperability domain 104 includes a directory server 128, an authentication history server 130 and a receipt manager 131. Directory server 128 routes authentication requests from merchants to specific ACS's.”); 
GERBER at 0083, Fig. 7 (disclosing the acquirer authorization transmitting transaction data to the directory server  via the independent communication channel) (“When the account holder indicates that he or she is ready to finalize the transaction, the merchant's payment system invokes MPI 134. Then as shown by line 1a, MPI 134 checks directory server 128 for the specific URL of the ACS that may contain the account holder's PAN to validate that the account holder is enrolled in the service.”); further at 0084 (disclosing the “secure connection”) (“MPI 
GERBER at 0085 (disclosing the sending explicitly) (“After MPI 134 conducts the search, the VEReq message is transmitted to ACS 114 either directly, as shown by line 1b, or after first passing through directory server 128, as shown by line 1a. When the VEReq message is transmitted to ACS 114 via directory server 128, directory server 128 searches for a record corresponding to the account holder PAN contained in the VEReq message.”). 
	GERBER discloses sending the recited transaction data to a directory server in the interoperability domain; the directory server is analogous to that of the depersonalization service 22 of Fig. 1 of the present application because it is also a server in the interoperability domain that the authorization host communicates via a channel independent of the switching service.
Claim Interpretation:  The term acquirer’s authorization host, and the term authorization host as a device,  is interpreted to be a server that transmits requests and receives responses on behalf of the recited acquirer
[0008] In a second embodiment, a system is provided for depersonalizing transactions being switched between an acquirer and an issuer by a switching service during a financial transaction. The system may broadly comprise an acquirer's authorization host and an acquirer's interface processor, with the acquirer' s interface processor being interposed between the acquirer' s authorization host and the switching service; an issuer's authorization host and an issuer's interface processor, with the issuer's interface processor being interposed between the issuer's authorization host and the switching service; an independent communications channel that is independent of the switching service; and a depersonalization service. 
Spec. at 0008.  In view of the “interface server,” the “authorization host” is interpreted to the server that receives and responds to requests from the interface server.  The Specification describes the interface server as the “MIP” or Mastercard Interface Processor. Spec. at 0027.  
1.02	 	depersonalizing the personalized particular transaction at the depersonalization service to produce a depersonalized particular transaction;
1.03		 sending the transaction identification from the depersonalization service to the acquirer's interface processor located in the first jurisdiction;
GERBER at 0084 (disclosing sending the transaction identification from [sever] to the acquirer's interface processor where the communication of transaction identification data occurs between the directory server and acquirer’s interface processor 134) (“MPI 134 searches for the PAN by formatting a Verify Enrollment Request (VEReq) message using the account holder PAN. If not already established, MPI 134 will establish a secure connection with and authenticate itself to directory server 128 or ACS 114. MPI 134 will search for a card range entry that corresponds to the account holder PAN at various locations.”);
Claim Interpretation: The acquirer’s interface processor, and the term interface processor as a client device, is interpreted in view of paragraph 0008 of the Specification, as described at 1.01.
1.04	 	sending the depersonalized particular transaction from the depersonalization service to the acquirer's authorization host located in the first jurisdiction;
GERBER at Fig. 7, 0084 (disclosing sending [the transaction data] from the [server] to the acquirer’s authorization host) (the acquirer MPI searches the directory server for the PAN via the secure connection) (“MPI 134 will establish a secure connection with and authenticate itself to directory server 128”).
sending the transaction identification and a reverse depersonalization dictionary from the depersonalization service to an issuer's authorization host located in the second jurisdiction;
GERBER at 0085 (disclosing sending the transaction identification and [verification request data] from the [server] to an issuer's authorization host, where the transaction identification data is sent from the directory server to the issuer in the form of the VEReq verification request message) (“the VEReq message is transmitted to ACS 114 . . . after first passing through directory server 128, as shown by line 1a.”);
1.06	 	sending the depersonalized particular transaction from the acquirer's authorization host to the acquirer's interface processor;
[0089] If the VERes-Status has a value not equal to "Y," then the merchant is notified that the payment transaction cannot be processed using the account authentication system. However, if the VERes-Status has a value of "Y," then MPI 134 will format a payer authentication request message (PAReq). MPI 134 will send the PAReq message via the account holder client device browser to the issuer's ACS server, as is shown by line 5.
GERBER at 0089 (disclosing sending the [transaction] from the acquirer's authorization host to the acquirer's interface processor where the MPI interfaces between the authorization host and the merchant and the VERes Status which describes a letter on the PAN number corresponds to the transaction data).
1.07		 sending the depersonalized particular transaction from the acquirer's interface processor located in the first jurisdiction to the issuer's interface processor located in the second jurisdiction via a communications network operated by the switching service;
[0089] If the VERes-Status has a value not equal to "Y," then the merchant is notified that the payment transaction cannot be processed using the account authentication system. However, if the VERes-Status has a value of "Y," then MPI 134 will send the PAReq message via the account holder client device browser to the issuer's ACS server, as is shown by line 5.
[0096] The channel between the account holder and the ACS should be encrypted by the ACS by using an SSL certificate obtained from a service organization-approved certificate authority. This channel is used for two purposes. First to send the PAReq message from the MPI to the ACS, and secondly to send the signed PARes message from the ACS to the account holder.
GERBER at 0089, 0096, Fig. 7 el. 5 (disclosing sending the [transaction data] from the acquirer's interface processor . . . to the issuer's interface processor . . . via a communications network operated by the switching service where the switching service is the “service organization-approved certificate authority”); at Fig. 7 el. 5 arrow (showing the acquirer payer authentication request message (PAReq) is transmitted from the acquirer interface to the issuer).
1.08		 sending the depersonalized particular transaction [the transaction] from the issuer's interface processor to the issuer's authorization host;
GERBER at 0090, Fig. 7 (disclosing sending the [transaction] from the issuer's interface processor to the issuer's authorization host) (disclosing the PAReq message as received at the interface processer and communicating with the account holder file and access controller server, i.e., the elements of the issuer’s authorization host for the purpose of authentication) (“After the MPI passes the PAReq message to the issuer's ACS, the ACS displays a window to the account holder. The window displays the payment details contained in the Payer Authentication Response (PARes) message”);
1.09		 reversing the depersonalization of the depersonalized particular transaction at the issuer's authorization host located in the second jurisdiction using the reverse depersonalization dictionary to produce a repersonalized particular transaction;
1.10	 processing the repersonalized particular transaction at the issuer's authorization host;
processing the [authenticated transaction] at the issuer's authorization host) (“As shown by line 7a, the SaveReceipt message may also be passed from authentication history server 130 to the issuers authorization and settlement system 138 to allow the issuer to match up the payment authorization request with the payer authenticated transaction in real time.”).
1.11		 sending a normal response code from the issuer's authorization host to the issuer's interface processor;
[0092] Upon matching of the password, the ACS generates and digitally signs a PARes message. The ACS also generates and sends a SaveReceipt message to the authentication history server 130 and receipt manager 131, as is shown by line 7. As shown by line 7a, the SaveReceipt message may also be passed from authentication history server 130 to the issuers authorization and settlement system 138 to allow the issuer to match up the payment authorization request with the payer authenticated transaction in real time.
GERBER at 0092, Fig. 7, el. 6 (disclosing the Access Control Server as sending the Payment Authentication Response (PARes) message, normal response code, to the Account Holder Client Device).
1.12	 	and sending the normal response code from the issuer's interface processor located in the second jurisdiction to the acquirer's authorization host located in the first jurisdiction and to the depersonalization service, wherein the depersonalized particular transaction is not sent between the first jurisdiction and the second jurisdiction.
[0092] Upon matching of the password, the ACS generates and digitally signs a PARes message. . . .  The ACS will then re-direct the signed PARes message back to the MPI, as is shown by line 6. . . .[0093] After the signed PARes message is transmitted back to MPI 134, MPI 134 is reactivated. If the authentication status is a "Y," MPI 134 sends the PARes message to the validation server 136. In the case that the validation server functions are provided by MPI 
GERBER at 0092 (disclosing the sending the normal response code from the issuer's interface processor . . . to the acquirer's authorization host . . . wherein the depersonalized particular transaction is not sent between the first jurisdiction and the second jurisdiction).
Claim Interpretation: (I) The scope of the clause wherein the depersonalized particular transaction is not sent between the first jurisdiction and the second jurisdiction is disclosed by any sending of a normal response code such that the response code message does not include the recited depersonalized particular transaction.  (II) Independent claims 1 and 17 recite to numerous instances of a first location and second location, e.g., the acquirer authorization host and acquirer interface processor are located in the first jurisdiction; and where the issuer authorization host and issuer interface processor are located in the second jurisdiction.  This limitation does not affect the scope of the computer implemented method or claimed device because it is descriptive, non-functional language, that does not impact the claimed functions performed by the device.
	However GERBER does not explicitly disclose: (claim 1 throughout) the location of the devices of the acquirer and issuer, where the acquirer authorization host and acquirer interface processor are located in the first jurisdiction; and where the issuer authorization host and issuer interface processor are located in the second jurisdiction; a depersonalization service; depersonalized particular transaction; a reverse depersonalization dictionary; and the functions recited at the following limitations, at 1.02 depersonalizing the personalized particular transaction at the depersonalization service to produce a depersonalized particular transaction; and at (1.09) reversing the depersonalization of the depersonalized particular transaction at the 
	GADDAM discloses:
1.01	 	sending a personalized particular transaction and an associated transaction identification from an acquirer's authorization host located in the first jurisdiction to a depersonalization service via an independent communications channel which is independent of the switching service;
[0066] Processing network 310 may also comprise several databases, including an anonymized user data elements database 340, a user data elements database 350, a combinations database 360, and a token database 370. Each database may be a conventional, fault tolerant, relational, scalable, secure database such as those commercially available from Oracle™ or Sybase™. In some embodiments, any of the databases may be combined into a single database, or may be separated into multiple databases. Processing network 310 may have other databases that are not shown in FIG. 3.
GADDAM at 0066, Fig. 3 (disclosing the depersonalization service as the services of the processing network) (“Processing network 310 may also comprise several databases, including an anonymized user data elements database 340, a user data elements database 350, a combinations database 360, and a token database 370.”).
1.02	 	depersonalizing the personalized particular transaction at the depersonalization service to produce a depersonalized particular transaction;
[0073] Anonymized user data generation submodule 332A may comprise computer code for retrieving data from the one or more databases of processing network 310 based on the selected specific combination of user data elements. For example, anonymized user data generation submodule 332A may, with data processor 321, retrieve one or more anonymized user data elements from anonymized user data elements database 340 that correspond to user data elements indicated in the specific combination of user data elements. Additionally, anonymized user data generation submodule 332A may, with data processor 321, retrieve any user data elements from user data elements database 350 that the user did not request to anonymize for the transaction. In some cases, anonymized user data generation submodule 332A also may, with data processor 321, retrieve a token (e.g., payment token) from token database 370. Anonymized user data generation submodule 332A may compile the retrieved data to generate anonymized user data for the transaction.
GADDAM at 0073 (disclosing the processing server as generating the anonymized user data, the recited depersonalization function, as the data processor 321 retrieving a token from token database 370).
[0029] A “token” may include a substitute identifier for some information. A token may be a string of numbers, letters, or any other suitable characters. For example, a payment token may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN). For instance, a token may include a series of alphanumeric characters that may be used as a substitute for an original account identifier. For example, a token “4900 0000 0000 0001” may be used in place of a PAN “4147 0900 0000 1234.” In some embodiments, a token may be “format preserving” and may have a numeric format that conforms to the account identifiers used in existing processing networks (e.g., ISO 8583 financial transaction message format). In some embodiments, a token may be used in place of a PAN to initiate, authorize, settle or resolve a payment transaction. The token may also be used to represent the original credential in other systems where the original credential would typically be provided. In some embodiments, a token value may be generated such that the recovery of the original PAN or other account identifier from the token value may not be computationally derived. Further, in some embodiments, the token format may be configured to allow the entity receiving the token to identify it as a token and recognize the entity that issued the token.
GADDAM at 0029 (disclosing the depersonalized particular transaction, as described in the Specification, as falling within the scope  of the tokenized data) (“A “token” may include a substitute identifier for some information. A token may be a string of numbers, letters, or any other suitable characters. For example, a payment token may include an identifier for a payment account that is a substitute for an account identifier, such as a primary account number (PAN).”); further at 0029 (“a token “4900 0000 0000 0001” may be used in place of a PAN “4147 0900 0000 1234.”); and further GADDAM at 0029 (disclosing that the token format is compatible with the server of an interoperability domain as in the present application and GERBER) (“may have a numeric format that conforms to the account identifiers used in existing processing networks (e.g., ISO 8583 financial transaction message format)”).
Claim Interpretation: The depersonalized particular transaction is recited as produced from the recited function of depersonalizing.  Examiner interprets this depersonalization function as within in the scope of tokenization , as the Specification describes it as replacing certain data with identifiers, and this falls within the scope of the tokenization disclosed at 0029 of GADDAM.
One way to achieve depersonalization during data processing is to replace the personal data with identifiers and create a dictionary that matches the identifiers with the personal data so that the process can be reversed. In one implementation, hashing (e.g., SHA-256) may be used to depersonalize the data, though in other implementations, substantially any suitable depersonalization technique may be used. Embodiments depersonalize data before it reaches the switching service, and may therefore use infrastructure which is not part of the switching service, though certain information may be exchanged with the switching service.
Specification at 0026 (emphasis added).  This recited dictionary is within the scope of detokenizing the tokenized data as disclosed by GADDAM.
1.03		 sending the transaction identification from the depersonalization service to the acquirer's interface processor located in the first jurisdiction;
GADDAM at 0066, Fig. 3 (disclosing the depersonalization service as the services of the processing network) (“Processing network 310 may also comprise several databases, including an anonymized user data elements database 340, a user data elements database 350, a combinations database 360, and a token database 370.”).
1.04	 	sending the depersonalized particular transaction from the depersonalization service to the acquirer's authorization host located in the first jurisdiction;
and a reverse depersonalization dictionary from the depersonalization service to an issuer's authorization host located in the second jurisdiction;
GADDAM at 0043 (describing the reverse depersonalization dictionary as detokenization) (“In some embodiments, processing network 110 may communicate with token vault 115 to de-tokenize a token. Token vault 115 may de-tokenize the token by determining information associated with the token based on the stored mapping. In some embodiments, token vault 115 may reside at processing network 110.”) 
[0082] Token database 370 may include any information related to tokens. For example, token database 370 may have similar features to those of token vault 115 described for FIG. 1. In some embodiments, token database 370 may comprise data related to multiple user accounts. In such cases, token database 370 may store data organized by user account with each user account made differentiable by any suitable identifier (e.g., user account identifier). For each user account, token database 370 may store tokens (e.g., payment tokens) and data related to the tokens associated with the user account.
GADDAM at 0082 (disclosing features of the token database 370) NOTE: GADDAM at 0044 discloses that the token vault may be embodied both by Fig .1 or in Fig. 3 with the processing server; for the purpose of this mapping, all disclosure of GADDAM to the token vault is still the Fig.3 embodiment, i.e.; the mapping is to the processing network device of Fig. 3 with its anonymization and token database component.
1.06	 	sending the depersonalized particular transaction from the acquirer's authorization host to the acquirer's interface processor;
GADDAM at 0066, Fig. 3; GADDAM further at 0083 (“n some embodiments, transport computer 406 may be an acquirer computer, processing network 410 may be a payment processing network, and authorization computer 412 may be an issuer computer. The transaction 
1.07		 sending the depersonalized particular transaction from the acquirer's interface processor located in the first jurisdiction to the issuer's interface processor located in the second jurisdiction via a communications network operated by the switching service;
GADDAM at 0066, Fig. 3; GADDAM at 0083; GADDAM further at 0044 (disclosing the depersonalized particular transaction in the context of the acquirer and issuer systems of the present application, as well as that disclosed by GERBER) (“When a transaction involves a payment account associated with the issuer computer, the issuer computer may verify the account and respond with an authorization response message to the acquirer computer that may be forwarded to the corresponding access device, if applicable.”).
1.08		 sending the depersonalized particular transaction [the transaction] from the issuer's interface processor to the issuer's authorization host;
GADDAM at Fig. 3, 0066 (disclosing the depersonalization serve and depersonalized transaction); Further:
[0090] Referring back to FIG. 4, at step 421, user device 402 may send a communication comprising the anonymized user data elements and related information to processing network 410. The anonymized user data elements and related information may be sent over any suitable communications network. In some embodiments, the anonymized user data elements may be sent with a mapping of associations with corresponding user data elements. Steps 422 and 423 shown in FIG. 4 may be optional step.
GADDAM at 0099 (where this is sent, element 422, from the processing network to the issuer.).
1.09		 reversing the depersonalization of the depersonalized particular transaction at the issuer's authorization host located in the second jurisdiction using the reverse depersonalization dictionary to produce a repersonalized particular transaction;

1.10	 	processing the repersonalized particular transaction at the issuer's authorization host;
GADDAM at 0120 (disclosing the repersonalized transaction as the PAN from the de-tokenized payment token).
1.11		 sending a normal response code from the issuer's authorization host to the issuer's interface processor;
1.12	 	and sending the normal response code from the issuer's interface processor located in the second jurisdiction to the acquirer's authorization host located in the first jurisdiction and to the depersonalization service, wherein the depersonalized particular transaction is not sent between the first jurisdiction and the second jurisdiction.
GADDAM at 0066, 0120.  Further at 0122 (disclosing the depersonalized particular transaction with an element analogous to the response code) (“At step 438, authorization computer 412 may determine whether the transaction can be authorized and generate an authorization response message.”)
	Where GERBER discloses the claimed devices of the system, with corresponding sending and receiving steps, with respect to an acquirer, issuer, and directory server; and where GADDAM discloses its processing server in relation to the issuer and acquirer elements present in GERBER and the present application; it would have been obvious to a person having ordinary depersonalization steps in combination with GERBER the same as performed alone.
	However, the combination of GERBER and GADDAM remain to disclose: 
the acquirer's interface processor located in the first jurisdiction or the acquirer's interface processor located in the first jurisdiction or an issuer's authorization host located in the second jurisdiction or issuer's authorization host located in the second jurisdiction.
	PAULSEN discloses this feature of the present claims:
[0013] According to various other embodiments of the invention, a fraud prevention system for identifying potentially fraudulent online financial transactions received from a customer for an online merchant is provided. The fraud prevention system includes a fraud prevention module that is configured for applying one or more of the fraud filters described above to each of one or more financial transactions received from one or more customers. . . . In addition, in an embodiment in which the second location comprises a country, the fraud filters further include comparing the second location with a list of countries that are prohibited from conducting financial transactions with the merchant, and in response to the second location being on the list of countries, preventing the financial transaction from being conducted.
[0014] [. . .] According to various other embodiments, the first location, the second location, the third location, and the fourth location may be a country, a region, a state, a locality, a county, a city, or a postal district defined by one or more postal codes. Furthermore, in one embodiment, the list of individuals and/or the list of accounts may be published by a government authority.
[0110] Beginning in step 402, according to one embodiment, the ASP module 400 obtains transaction information from the IPSP system 104 and the acquiring bank system 106. The transaction information obtained from the IPSP system 104 may include the following data fields for each transaction: (1) a merchant identification ("MID") number, which is granted by the acquiring bank to identify the cardholder's country. . . and (20) a unique reference number (URN) that uniquely identifies a transaction in the ASP system 105.
PAULSEN at [0013-14], [0110], with Fig. 1 (disclosing a computer implemented method for fraud detection in a payment system involving an issuer and acquirer, where at least one of the issuer or acquirer is in a second location distinguished by the country).
	Where GERBER discloses the claimed devices of the system, with corresponding sending and receiving steps, with respect to an acquirer, issuer, and directory server; where GADDAM discloses its processing server in relation to the issuer and acquirer elements present in GERBER and the present application; and where PAULSEN discloses an acquirer and issuer analogous to those of the cited payment systems and present application, such that the issuer and acquirer are located in different jurisdictions; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application that the system of GERBER, modified to substitute the directory server with the processing server of GADDAM, would also function to a predictable result because the jurisdictional location of the devices has no effect on the function of the devices.  Therefore independent claims 1, 7, and 13 are rendered obvious by GERBER in view of GADDAM and further in view of PAULSEN.  Discussion proceeds to the dependent claims.

	Regarding claims 2, 8, and 14, PAULSEN discloses:
2.01		wherein the first jurisdiction is a first country and the second jurisdiction is a second country.
PAULSEN at [0013-14], [0110], with Fig. 1 (disclosing a computer implemented method for fraud detection in a payment system involving an issuer and acquirer, where at least one of the issuer or acquirer is in a second location distinguished by the country). Therefore claims 2, 8, 

	Regarding claim 3, 9 and 15, GADDAM discloses:
3.01	 	the switching service is an interchange network in a payments system.
[0096] The channel between the account holder and the ACS should be encrypted by the ACS by using an SSL certificate obtained from a service organization-approved certificate authority. This channel is used for two purposes. First to send the PAReq message from the MPI to the ACS, and secondly to send the signed PARes message from the ACS to the account holder.
GERBER at 0096 (disclosing “the “organization approved certificate authority” as performing the function of the switching service).  Therefore claims 3, 9 and 15, are rendered obvious by GERBER in view of GADDAM and further in view of PAULSEN.

	Regarding claims 4, 10, and 16, GERBER discloses
4.01	 	a reason code indicates that the personalized particular transaction must be depersonalized.
GERBER at 0093 (discloses the use of the reason code for authentication) (“[0093] After the signed PARes message is transmitted back to MPI 134, MPI 134 is reactivated. If the authentication status is a "Y," MPI 134 sends the PARes message to the validation server 136. In the case that the validation server functions are provided by MPI 134, MPI 134 validates the PARes message signature and returns the result of the signature validation.”).
	However GERBER does not disclose: that the personalized particular transaction must be depersonalized.
that the personalized particular transaction must be depersonalized.
GADDAM at 0125 (disclosing the de-tokenization as the de-personalization) (“if the authorization response message includes the payment token, processing network 410 may de-tokenize the payment token to retrieve the PAN and associate the authorization decision of the transaction to the PAN.”).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the reason code could be used to indicate to depersonalize because GERBER already uses the reason code to indicate authentication in an analogous payment system, and the jurisdictional location of PAULSEN would have no effect.  Therefore claims 4, 10, and 15 are rendered obvious by GERBER in view of GADDAM and further in view of PAULSEN.

	Regarding claim 5 and 11, GERBER discloses
5.01		sending the personalized particular transaction directly from the acquirer's authorization host to the acquirer's interface processor;
GERBER at 0093 (“[0093] After the signed PARes message is transmitted back to MPI 134, MPI 134 is reactivated. If the authentication status is a "Y," MPI 134 sends the PARes message to the validation server 136. In the case that the validation server functions are provided by MPI 134, MPI 134 validates the PARes message signature and returns the result of the signature validation.”)

GERBER at 0093 (“If the authentication status is a "N," the merchant should send a prompt to the account holder asking for additional information, request the account holder to use a different payment card or form of payment, or process the payment transaction as a non-authenticated payment transaction.”).
	Therefore claims 5 and 11 are rendered obvious by GERBER in view of GADDAM and further in view of PAULSEN.  Discussion proceeds to the dependent claims.

	Claims 6 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over U GERBER in view of U.S. Pre-Grant Publication GADDAM, in further view of PAULSEN, and in further in view of and in further in view of U.S. Pre-Grant Publication US 2008/0222048 A1 (“HIGGINS”).

	Regarding claims 6 and 12, the combination of GERBER in view of GADDAM in view of PAULSEN disclose the method of independent claim 1 and the system of independent claim 13.
	GERBER discloses:
6.01	 	calculating a first [authentication status] at the depersonalized particular transaction at the depersonalization service;
GERBER at 0084 (disclosing a first authentication status as the VEReq from the directory server) (“MPI 134 searches for the PAN by formatting a Verify Enrollment Request (VEReq) 
6.02 		 sending . . .  the transaction identification . . . to the acquirer's interface processor
GERBER at 0086 (“For the case when a VEReq message is transmitted directly to the ACS, the VERes message is transmitted directly back to the MPI as shown in line 2b.”)
6.03		 calculating a second [authentication status] for the depersonalized particular transaction at the acquirer's interface processor
GERBER at 0089 (first authentication status VERes) (“[0089] If the VERes-Status has a value not equal to "Y," then the merchant is notified that the payment transaction cannot be processed using the account authentication system.”).
6.04	 	comparing the [authentication status] at the acquirer's interface processor, and if the [authentication status] does not match . . .  rejecting the depersonalized particular transaction at the acquirer's interface processor, and sending a reason code from the acquirer's interface processor to the acquirer's authorization host
GERBER at 0093 (“After the signed PARes message is transmitted back to MPI 134, MPI 134 is reactivated. If the authentication status is a "Y," MPI 134 sends the PARes message to the validation server 136.”)
6.05	 	and if the [authentication status] matches . . .  sending the depersonalized particular transaction from the acquirer's interface processor to the issuer's interface processor via the communications network operated by the switching service.
GERBER at 0093.

	GADDAM discloses the depersonalized particular transaction at the depersonalization service or the depersonalized particular transaction at the depersonalization service:
GADDAM at 0066, Fig. 3; GADDAM at 0083; GADDAM further at 0044 (disclosing the depersonalized particular transaction in the context of the acquirer and issuer systems of the present application, as well as that disclosed by GERBER).
	HIGGINS further discloses:
6.01		 calculating a first hash value [. . .];
6.02		 sending the first hash value [. . .];
6.03		 calculating a second hash value [. . .]
HIGGINS at 0032 (“The encryption component 48 can be used to encrypt each user's PIN as well as the offset pairs, so that the system of the present invention never stores a user's actual PIN or offset pairs. In one embodiment of the present invention, a non-reversible hash of the PIN and each offset pair is created prior to encryption by the security algorithms component for added security.”);
6.04		comparing the first hash value to the second hash value . . .  and if the first hash value does not match the second hash value, [rejecting the transaction];
6.05	 	and if the first hash value matches the second hash value, [sending the depersonalized particular transaction . . .].
HIGGINS at 0038 (“When the customer creates their account, they secure it with a personal identification number (PIN), which is used to authorize transactions. In one embodiment of the 
	HIGGINS discloses the PIN of a customer as encrypted by an encryption component at the account server, so that the PIN itself is never stored.  HIGGINS discloses the comparison of a first hash and second hash: the first as entered by a customer into the system, which is hashed, and then compared with the stored hash on the account server.  Thus, HIGGINS discloses the comparison of a first and second hash as a means of authentication with an account server, an entity involved in authenticating payments, analogous to the acquirer of the present application.
	Where GERBER discloses the claimed devices of the system, with analogous steps of sending and receiving authentication messages between an acquirer, issuer, and directory server; where GADDAM discloses its processing server as performing depersonalization tokenization steps; where PAULSEN discloses an issuer and acquirer are located in different jurisdictions; and where HIGGINS discloses the use of a first and second hash instead of  a PIN—it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application that the system of GERBER, modified to substitute the directory server with the processing server of GADDAM, could implement the hash value of PAULSEN as part of it processing sever, because a hash can be performed with tokenization to a predictable result.  That the acuquirer and issuer devices are in first and second jurisdictions, respectively, has no affect on the combination GERBER, GADDAM, PAULSEN, and REFD with each other, such 

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LAW US 2007/0125838 A1 [0069] [W]hen the sending bank 230 and the receiving bank 240 are in different countries (or jurisdictions) (e.g., countries A and B), banking policies may differ per jurisdiction, yet the payment instruction from the sender in country A can be sent directly to the recipient in country B. [0070] In particular, the recipient 240 transmits a request to the local wallet management center 256 in country B to authenticate the payment instruction.
SCHENK US 20170053139 A1 [0048] Through the use of security device 24 to remove secure data from user input and vault provider 36 to persistently store data, system 10 enables the transparent removal of secure data from user input, thereby eliminating the secure data from being stored, processed or viewed by an existing server (e.g. server 120), without changing server 120. The existing system would receive a token value, in an acceptable format, where that token value may be later used to obtain the original secure value, where the original value may be required to complete processing or a transaction. For example, the system may be configured to remove credit card numbers from user input, where the credit card is being supplied to support recurring billing, and the original system was designed to store these credit card numbers to apply these 
Roberts US 8370258 B2 [68]  In addition, if the terminal intends to recover transactions performed using CDA then the terminal would store in the torn transaction list either the Transaction Data Hash Code of the transaction, or all the data elements required for the terminal to recalculate the Transaction Data Hash Code, where the Transaction Data Hash Code is as specified in the EMV Specifications (cryptographic hash of all of the data that is used in the transaction). The Transaction Data Hash Code is a non-limiting example in the case of EMV, it being understood that in the most general case, what could be provided includes all the actual transaction data, portions of the actual transaction data, a hash of all the actual transaction data, a hash of portions of the actual transaction data, or some combination thereof.
Hogan US 20100223186 A1 [0084-88] FIG. 3 illustrates the communication between an acquirer 18, service provider 10, and an issuer according to an exemplary embodiment of the present invention.  The presence of Track-1 data in an Internet transaction should not adversely impact those acquirers who receive transactions from Internet merchants via 
Seaton US 20050036611 A1 [0053-56] The system then proceeds to block 340 where an issuer ACS may query the cardholder for a passcode. The passcode may be, for example, a password, PIN, and the like, or some other customer security identifier. The system then proceeds to decision block 350 and determines the type of passcode associated with 
Singhal US 6938022 B1 [33]  Data Types Within the Identifying Data. As provided herein, referring to FIG. 3B, the information system 12 references and/or categorizes the identifying data 322 into a number of different Id types 350A-D. For example, the identifying data 322 may be referenced by a number of Id types 350A-D including data-name 350A, data-address 350B, data-email 350C, and data-telephone 350D. Data-name 350A refers to and includes the name of the customer 20. Data-address 350B refers to the address of the customer 20. Data-email 350C refers to the email address of the customer 20. Data-telephone 350D refers to the telephone number of the customer 20. The different Id types 350A-D facilitate easy storage and retrieval of the identifying data 322 in the information system 12. Non-Identifying Database 38C. Referring to FIGS. 2 and 3C, the information system 12 preferably stores any non-identifying data 324 of the customer 20 in the non-identifying data database 38C. Non-identifying data 324, shall mean and include, any information or data of the customer 20 that if used independently is not sufficient to identify the customer 20 to a third party. Non-identifying data 324 can be any information or data of the customer 20 in which the identifying data 322 has been removed. As provided herein, the dissemination of the non-identifying data 324 to third parties will typically not harm or influence the customer 20 without the use in conjunction with any identifying data 322.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685